UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio March 31, 2009 (Unaudited) Common Stocks98.3% Shares Value ($) Consumer Discretionary9.3% Christian Dior 72,700 a 3,986,731 McDonald's 178,700 9,751,659 McGraw-Hill Cos. 190,000 4,345,300 News, Cl. A 529,836 3,507,514 News, Cl. B 8,600 a 66,220 Polo Ralph Lauren 34,900 a 1,474,525 Target 179,500 6,173,005 Consumer Staples20.3% Altria Group 542,000 8,682,840 Estee Lauder, Cl. A 56,800 a 1,400,120 Philip Morris International 542,000 19,284,360 Procter & Gamble 319,200 15,031,128 SYSCO 87,400 1,992,720 Wal-Mart Stores 97,300 5,069,330 Walgreen 432,300 11,222,508 Whole Foods Market 61,200 a 1,028,160 Energy20.4% Chevron 222,000 14,927,280 ConocoPhillips 187,800 7,354,248 Exxon Mobil 340,164 23,165,168 Halliburton 87,400 1,352,078 Occidental Petroleum 122,300 6,805,995 Royal Dutch Shell, ADR 77,200 3,419,960 Total, ADR 104,800 5,141,488 Transocean 36,675 a,b 2,157,957 Financial1.6% Bank of America 200,716 1,368,883 HSBC Holdings (Rights) 18,208 a,b 184,189 HSBC Holdings, ADR 43,700 a 1,233,214 JPMorgan Chase & Co. 87,500 2,325,750 Food & Beverages15.7% Coca-Cola 524,700 23,060,565 Nestle, ADR 449,000 15,063,950 PepsiCo 220,900 11,371,932 Health Care11.9% Abbott Laboratories 245,200 11,696,040 Johnson & Johnson 305,200 16,053,520 Medtronic 56,800 1,673,896 Merck & Co. 152,300 4,074,025 Roche Holding, ADR 111,800 3,845,920 Industrial4.3% Caterpillar 43,700 1,221,852 Emerson Electric 70,100 2,003,458 Fluor 69,800 2,411,590 General Dynamics 18,000 748,620 General Electric 437,300 4,421,103 United Technologies 64,000 2,750,720 Information Technology12.1% Apple 55,000 b 5,781,600 Automatic Data Processing 94,800 3,333,168 Cisco Systems 222,200 b 3,726,294 Intel 921,500 13,868,575 Microsoft 307,000 5,639,590 QUALCOMM 78,600 3,058,326 Texas Instruments 164,700 2,719,197 Materials2.7% Freeport-McMoRan Copper & Gold 15,000 571,650 Praxair 105,700 7,112,553 Rio Tinto, ADR 5,000 a 670,300 Total Common Stocks (cost $302,779,924) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,790,000) 2,790,000 c Investment of Cash Collateral for Securities Loaned3.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,904,576) 10,904,576 c Total Investments (cost $316,474,500) 102.7% Liabilities, Less Cash and Receivables (2.7%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At March 31, 2009, the total market value of the portfolio's securities on loan is $10,814,713 and the total market value of the collateral held by the portfolio is $10,904,576. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $316,474,500. Net unrealized appreciation on investments was $6,550,850 of which $66,944,653 related to appreciated investment securities and $60,393,803 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 304,115,480 18,909,870 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Developing Leaders Portfolio March 31, 2009 (Unaudited) Common Stocks99.7% Shares Value ($) Commercial & Professional Services8.6% ABM Industries 10,100 165,640 Anixter International 16,500 a,b 522,720 Applied Industrial Technologies 36,400 614,068 ATC Technology 58,600 b 656,320 Beacon Roofing Supply 45,500 a,b 609,245 Concur Technologies 24,100 a,b 462,479 Cross Country Healthcare 84,900 a,b 556,095 Gartner 35,800 a,b 394,158 MPS Group 139,800 b 831,810 MWI Veterinary Supply 6,500 b 185,120 Nash Finch 12,800 359,552 On Assignment 45,300 b 122,763 ScanSource 24,800 b 460,784 School Specialty 11,400 a,b 200,526 Standard Register 46,400 a 212,512 Sykes Enterprises 72,100 b 1,199,023 TeleTech Holdings 121,700 b 1,325,313 Viad 25,500 360,060 VistaPrint 24,600 a,b 676,254 World Fuel Services 19,400 a 613,622 Wright Express 13,300 b 242,326 Communications2.2% NTELOS Holdings 55,700 1,010,398 Starent Networks 70,700 a,b 1,117,767 Syniverse Holdings 16,500 b 260,040 USA Mobility 45,500 b 419,055 Consumer Durables3.1% Fossil 58,500 b 918,450 Fuel Systems Solutions 33,200 a,b 447,536 M/I Homes 55,800 390,042 Meritage Homes 33,700 a,b 384,854 Mine Safety Appliances 7,800 156,156 Polaris Industries 34,200 a 733,248 WMS Industries 43,000 a,b 899,130 Consumer Non-Durables4.7% American Greetings, Cl. A 89,500 452,870 Cal-Maine Foods 43,400 a 971,726 Chattem 7,000 a,b 392,350 Deckers Outdoor 10,000 b 530,400 J & J Snack Foods 7,300 252,507 M & F Worldwide 58,800 b 688,548 Oxford Industries 66,600 410,922 Perry Ellis International 58,300 b 201,718 True Religion Apparel 26,200 a,b 309,422 Under Armour, Cl. A 8,700 a,b 142,941 Universal 37,400 a 1,119,008 Warnaco Group 15,600 b 374,400 Consumer Services3.7% Bally Technologies 17,100 b 314,982 Bidz.com 60,200 a,b 242,004 California Pizza Kitchen 20,400 b 266,832 CEC Entertainment 16,700 b 432,196 Cox Radio, Cl. A 33,100 a,b 135,710 Jack in the Box 38,700 a,b 901,323 P.F. Chang's China Bistro 54,000 a,b 1,235,520 Peet's Coffee & Tea 24,500 b 529,690 Pre-Paid Legal Services 20,600 a,b 598,018 Electronic Technology9.2% Anaren 33,900 b 370,866 Avocent 43,600 b 529,304 Cognex 85,100 1,136,085 CTS 61,500 222,015 Daktronics 16,700 a 109,385 Dionex 13,400 b 633,150 DynCorp International, Cl. A 10,100 b 134,633 Imation 18,800 143,820 Intermec 13,900 b 144,560 Intevac 80,900 b 421,489 Methode Electronics 41,200 147,496 Microsemi 32,200 b 373,520 Multi-Fineline Electronix 38,100 b 641,604 OmniVision Technologies 75,800 b 509,376 Oplink Communications 61,400 b 472,780 Orbital Sciences 91,900 b 1,092,691 Pericom Semiconductor 107,900 b 788,749 Polycom 38,000 b 584,820 Skyworks Solutions 93,600 a,b 754,416 Standard Microsystems 48,200 b 896,520 TTM Technologies 65,200 a,b 378,160 Ultratech 15,500 b 193,595 Volterra Semiconductor 94,900 b 800,956 Energy Minerals1.6% Arena Resources 5,500 b 140,140 Berry Petroleum, Cl. A 14,900 163,304 Comstock Resources 11,300 b 336,740 Contango Oil & Gas 20,400 a,b 799,680 McMoRan Exploration 59,700 a,b 280,590 Stone Energy 47,701 b 158,844 VAALCO Energy 23,400 b 123,786 Finance16.9% Amerisafe 38,100 b 583,692 AmTrust Financial Services 67,000 639,850 Aspen Insurance Holdings 65,100 1,462,146 Bank Mutual 17,100 154,926 BankFinancial 15,900 158,523 Cash America International 8,200 128,412 Community Bank System 22,100 370,175 Compass Diversified Holdings 50,600 451,352 CorVel 16,500 b 333,630 Delphi Financial Group, Cl. A 45,100 607,046 EZCORP, Cl. A 55,900 b 646,763 Financial Federal 8,200 a 173,676 First BanCorp/Puerto Rico 64,500 274,770 First Financial Bancorp 66,300 631,839 First Merchants 20,400 220,116 FirstMerit 83,800 1,525,160 Hercules Technology Growth Capital 51,743 258,715 Interactive Brokers Group, Cl. A 60,500 b 975,865 IPC Holdings 9,300 251,472 Knight Capital Group, Cl. A 78,800 b 1,161,512 National Penn Bancshares 125,128 a 1,038,562 Northwest Bancorp 10,500 a 177,450 Old National Bancorp 62,400 a 697,008 Old Second Bancorp 50,900 a 323,215 optionsXpress Holdings 54,000 613,980 Pacific Capital Bancorp 71,000 480,670 PacWest Bancorp 58,000 831,140 PICO Holdings 11,600 b 348,812 Platinum Underwriters Holdings 24,400 691,984 PMA Capital, Cl. A 56,200 b 234,354 Prospect Capital 23,100 196,812 RSC Holdings 96,700 a,b 508,642 Signature Bank 4,900 b 138,327 Southside Bancshares 21,500 406,350 Susquehanna Bancshares 95,400 a 890,082 SVB Financial Group 36,800 a,b 736,368 UMB Financial 4,500 191,205 United Bankshares 20,400 a 351,696 Universal American Financial 46,300 b 392,161 WesBanco 17,300 a 394,959 World Acceptance 12,900 b 220,590 WSFS Financial 14,200 317,512 Health Care Technology12.1% Acorda Therapeutics 5,600 b 110,936 Alnylam Pharmaceuticals 16,000 a,b 304,640 American Medical Systems Holdings 18,300 b 204,045 American Oriental Bioengineering 85,700 a,b 330,802 Analogic 10,500 336,210 AngioDynamics 38,200 b 429,368 CONMED 61,900 b 891,979 Cubist Pharmaceuticals 10,000 b 163,600 Cyberonics 29,100 b 386,157 Cynosure, Cl. A 84,672 b 515,653 Idera Pharmaceuticals 21,900 a,b 141,693 Invacare 24,700 395,941 Isis Pharmaceuticals 48,800 a,b 732,488 Kensey Nash 31,200 b 663,624 Martek Biosciences 61,000 a,b 1,113,250 Maxygen 64,900 b 441,320 Medivation 10,900 a 199,143 Merit Medical Systems 17,400 b 212,454 Momenta Pharmaceuticals 131,400 a,b 1,446,714 Myriad Genetics 25,400 b 1,154,938 OSI Pharmaceuticals 15,900 b 608,334 PDL BioPharma 53,600 379,488 Progenics Pharmaceuticals 24,900 a,b 164,091 Regeneron Pharmaceuticals 56,800 b 787,248 Sirona Dental Systems 64,600 a,b 925,072 Somanetics 15,800 b 239,844 STERIS 18,100 421,368 Theravance 11,700 a,b 198,900 ViroPharma 138,600 a,b 727,650 Vnus Medical Technologies 16,900 b 359,463 Zoll Medical 8,900 b 127,804 Industrial Services2.6% Dycom Industries 31,300 b 181,227 EMCOR Group 46,700 a,b 801,839 Gulf Island Fabrication 26,000 208,260 Insituform Technologies, Cl. A 14,600 b 228,344 Lufkin Industries 8,100 306,828 Matrix Service 21,100 b 173,442 Michael Baker 37,900 b 985,400 Orion Marine Group 12,500 b 163,750 Perini 19,400 b 238,620 Non-Energy Minerals1.4% Royal Gold 9,800 a 458,248 Universal Forest Products 31,200 830,232 Worthington Industries 47,900 a 417,209 Oil & Gas Exploration & Production.5% Clayton Williams Energy 9,200 b 269,008 EXCO Resources 33,800 b 338,000 Oil & Gas Products/Services.1% CARBO Ceramics 4,400 a Process Industries4.2% Darling International 77,300 b 286,783 Glatfelter 147,900 922,896 Grace (W.R.) & Co. 32,800 b 207,296 GrafTech International 120,700 b 743,512 H.B. Fuller 11,000 143,000 Innophos Holdings 58,500 659,880 Minerals Technologies 32,400 1,038,420 Olin 39,500 563,665 Schulman (A.) 21,600 292,680 Terra Industries 13,400 376,406 Producer Manufacturing6.0% A.O. Smith 25,400 639,572 Aaon 28,500 a 516,420 Acuity Brands 5,000 a 112,700 Baldor Electric 21,300 a 308,637 Cascade 9,900 174,537 Chart Industries 60,800 b 479,104 CIRCOR International 30,600 689,112 Columbus McKinnon 17,100 b 149,112 DXP Enterprises 20,400 b 210,732 Energy Conversion Devices 19,000 a,b 252,130 Federal Signal 18,400 96,968 Gibraltar Industries 21,100 99,592 Insteel Industries 68,900 479,544 Kadant 15,800 b 182,016 Knoll 68,500 419,905 L.B. Foster, Cl. A 33,000 b 819,390 Mueller Industries 10,400 225,576 NCI Building Systems 45,200 a,b 100,344 Regal-Beloit 8,400 a 257,376 Robbins & Myers 18,400 279,128 Tecumseh Products, Cl. A 23,700 b 107,124 Tredegar 34,600 565,018 Wabtec 7,900 208,402 Retail Trade5.3% Aeropostale 47,100 a,b 1,250,976 America's Car-Mart 30,700 b 417,213 Casey's General Stores 11,200 298,592 Children's Place Retail Stores 38,900 a,b 851,521 Fred's, Cl. A 17,800 200,784 Genesco 12,100 a,b 227,843 Jo-Ann Stores 36,100 b 589,874 JoS. A. Bank Clothiers 25,100 a,b 698,031 Pantry 56,200 b 989,682 Regis 16,300 235,535 Shoe Carnival 17,400 b 180,090 Systemax 54,000 b 697,680 Technology Services10.8% Albany Molecular Research 81,800 b 771,374 AMERIGROUP 41,200 b 1,134,648 Arris Group 30,800 b 226,996 Black Box 18,200 429,702 CACI International, Cl. A 20,900 b 762,641 Cass Information Systems 4,600 a 149,178 Centene 40,100 b 722,602 Cogent Communications Group 34,800 b 250,560 Earthlink 26,000 b 170,820 Emergency Medical Services, Cl. A 3,500 b 109,865 HEALTHSOUTH 22,100 b 196,248 InfoSpace 96,000 b 499,200 JDA Software Group 95,900 b 1,107,645 Manhattan Associates 78,700 b 1,363,084 Micros Systems 16,100 b 301,875 Net 1 UEPS Technologies 36,900 b 561,249 PharMerica 69,300 b 1,153,152 Quality Systems 7,200 a 325,800 Sohu.com 16,100 a,b 665,091 SPSS 42,000 b 1,194,060 Tyler Technologies 27,400 b 400,862 VASCO Data Security International 45,300 b 261,381 Vignette 97,100 b 648,628 Wind River Systems 22,500 b 144,000 Transportation2.1% Celadon Group 21,300 b 118,215 Knightsbridge Tankers 76,400 1,111,620 Nordic American Tanker Shipping 10,700 a 313,510 Pacer International 106,900 374,150 Saia 15,000 b 179,250 Ship Finance International 40,500 a 265,680 Werner Enterprises 17,000 257,040 Utilities4.6% Avista 38,900 536,042 CH Energy Group 3,200 a 150,080 Cleco 15,000 325,350 El Paso Electric 92,400 1,301,916 Nicor 10,600 352,238 NorthWestern 14,200 305,016 Ormat Technologies 20,300 a 557,438 Piedmont Natural Gas 55,200 a 1,429,128 PNM Resources 60,900 503,034 UIL Holdings 14,500 323,640 Total Common Stocks (cost $201,109,525) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,015,000) 1,015,000 c Investment of Cash Collateral for Securities Loaned19.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $24,569,940) 24,569,940 c Total Investments (cost $226,694,465) 120.1% Liabilities, Less Cash and Receivables (20.1%) Net Assets 100.0% a All or a portion of these securities are on loan. At March 31, 2009, the total market value of the portfolio's securities on loan is $24,019,070 and the total market value of the collateral held by the portfolio is $24,569,940. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $226,694,465. Net unrealized depreciation on investments was $76,386,213 of which $3,140,615 related to appreciated investment securities and $79,526,828 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments:  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth And Income Portfolio March 31, 2009 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary9.9% American Eagle Outfitters 16,060 196,574 Best Buy 14,456 548,750 Carnival 29,702 641,563 Darden Restaurants 6,430 220,292 Home Depot 79,798 1,880,041 Johnson Controls 14,620 175,440 Kohl's 5,300 a 224,296 Macy's 17,200 153,080 McDonald's 2,820 153,887 News, Cl. A 117,800 779,836 O'Reilly Automotive 5,150 a 180,302 Omnicom Group 23,980 561,132 Ross Stores 5,320 190,882 Staples 13,790 249,737 Time Warner 35,900 692,870 Time Warner Cable 9,011 223,479 Consumer Staples13.7% Cadbury, ADR 12,650 383,295 Colgate-Palmolive 9,567 564,262 CVS Caremark 39,209 1,077,855 Energizer Holdings 6,910 a 343,358 Kraft Foods, Cl. A 31,030 691,659 Lorillard 15,750 972,405 PepsiCo 39,310 2,023,679 Philip Morris International 54,265 1,930,749 Wal-Mart Stores 28,528 1,486,309 Walgreen 11,960 310,482 Energy12.2% Cameron International 8,990 a 197,151 Chevron 29,778 2,002,273 Devon Energy 4,220 188,592 Exxon Mobil 12,256 834,634 Halliburton 14,020 216,889 Hess 8,434 457,123 Marathon Oil 6,970 183,241 National Oilwell Varco 10,530 a 302,316 Noble Energy 5,300 285,564 Occidental Petroleum 39,250 2,184,263 Southwestern Energy 14,490 a 430,208 Transocean 3,710 a 218,296 XTO Energy 40,460 1,238,885 Financial12.8% Aflac 4,480 86,733 Ameriprise Financial 8,040 164,740 Bank of America 38,030 259,365 Chubb 13,310 563,279 Fidelity National Financial, Cl. A 34,270 668,608 Franklin Resources 17,620 949,189 Goldman Sachs Group 3,180 337,144 Invesco 29,340 406,652 JPMorgan Chase & Co. 69,356 1,843,482 Marsh & McLennan Cos. 12,340 249,885 MetLife 21,650 492,971 Moody's 27,750 636,030 Morgan Stanley 16,390 373,200 Northern Trust 8,910 532,996 Prudential Financial 7,220 137,324 State Street 8,170 251,473 Travelers Cos. 14,200 577,088 Wells Fargo & Co. 42,750 608,760 Health Care13.5% Abbott Laboratories 16,492 786,668 Alexion Pharmaceuticals 5,500 a 207,130 AmerisourceBergen 6,350 207,391 Amgen 3,350 a 165,892 Baxter International 8,920 456,882 Biogen Idec 6,310 a 330,770 Boston Scientific 31,930 a 253,843 Celgene 8,340 a 370,296 Cephalon 2,590 a,b 176,379 Covidien 5,008 166,466 Genzyme 5,820 a 345,650 Gilead Sciences 14,200 a 657,744 Life Technologies 7,093 a 230,381 McKesson 5,750 201,480 Medco Health Solutions 8,430 a 348,496 Merck & Co. 43,050 1,151,588 Owens & Minor 5,500 182,215 Pfizer 139,119 1,894,801 Schering-Plough 19,240 453,102 St. Jude Medical 10,370 a 376,742 UnitedHealth Group 12,540 262,462 Vertex Pharmaceuticals 8,200 a 235,586 Zimmer Holdings 4,420 a 161,330 Industrial8.1% Cummins 13,090 333,140 Danaher 6,890 373,576 Dover 11,840 312,339 Eaton 7,970 293,774 General Electric 61,040 617,114 Goodrich 4,610 174,673 Honeywell International 18,900 526,554 Illinois Tool Works 16,350 504,398 Lockheed Martin 9,100 628,173 Norfolk Southern 16,960 572,400 Paccar 13,850 b 356,776 Parker Hannifin 7,280 247,374 Union Pacific 6,757 277,780 United Parcel Service, Cl. B 4,690 230,842 Waste Management 12,799 b 327,654 Information Technology20.2% Accenture, Cl. A 12,500 343,625 Akamai Technologies 19,235 a 373,159 Altera 17,113 300,333 Amphenol, Cl. A 8,010 228,205 Apple 11,373 a 1,195,530 BMC Software 9,680 a 319,440 Broadcom, Cl. A 22,198 a 443,516 Cisco Systems 31,220 a 523,559 Dolby Laboratories, Cl. A 8,140 a 277,655 Electronic Arts 16,148 a 293,732 Google, Cl. A 2,663 a 926,884 Hewlett-Packard 41,687 1,336,485 Intel 14,908 224,365 International Business Machines 15,590 1,510,515 Intuit 13,870 a 374,490 Juniper Networks 13,260 a 199,696 Lam Research 14,230 a 324,017 Microsoft 24,887 457,174 Motorola 52,440 221,821 Nokia, ADR 68,110 794,844 Oracle 51,240 925,907 QUALCOMM 38,035 1,479,942 Symantec 18,820 a 281,171 Taiwan Semiconductor Manufacturing, ADR 52,930 473,724 Visa, Cl. A 11,739 652,688 Materials3.0% Air Products & Chemicals 2,520 141,750 Freeport-McMoRan Copper & Gold 14,267 543,715 Monsanto 7,969 662,224 Packaging Corp. of America 14,110 183,712 Potash Corp of Saskatchewan 2,560 206,874 Praxair 6,119 411,748 Telecommunication Services2.1% AT & T 29,170 735,084 Metropcs Communications 16,760 a 286,261 Verizon Communications 2,920 88,184 Windstream 53,140 428,308 Utilities3.4% Entergy 10,410 708,817 Exelon 11,300 512,907 FPL Group 4,110 208,500 NRG Energy 12,150 a,b 213,840 PG & E 5,420 207,152 Questar 19,220 565,645 Total Common Stocks (cost $79,107,585) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $333,000) 333,000 c Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $984,525) 984,525 c Total Investments (cost $80,425,110) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At March 31, 2009, the total market value of the portfolio's securities on loan is $969,241 and the total market value of the collateral held by the portfolio is $984,525. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $80,425,110. Net unrealized depreciation on investments was $8,385,958 of which $2,498,843 related to appreciated investment securities and $10,884,801 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 72,039,152 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sale price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy, that at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio March 31, 2009 (Unaudited) Common Stocks97.4% Shares Value ($) Australia3.9% Newcrest Mining 31,892 723,274 QBE Insurance Group 29,046 390,554 Telstra 229,847 513,155 Austria.7% Strabag 15,703 Brazil5.2% Cia de Bebidas das Americas (AmBev), ADR (Preferred) 10,622 507,201 Cia Vale do Rio Doce, ADR 42,474 564,904 Petroleo Brasileiro (Preferred), ADR 20,382 499,359 Tele Norte Leste Participacoes, ADR 44,182 611,479 Canada.4% Oncolytics Biotech 133,935 a China.3% Harbin Power Equipment, Cl. H 190,000 France6.5% Air Liquide 4,400 358,029 Alstom 5,926 306,941 GDF SUEZ 7,266 249,546 Thales 20,555 779,412 Total 20,952 1,041,796 Germany6.4% Bayer 10,696 511,587 Deutsche Boerse 4,430 267,094 Deutsche Telekom 61,815 767,893 Fresenius Medical Care & Co. 9,535 370,673 K+S 16,285 755,756 Hong Kong3.5% Huabao International Holdings 795,000 657,604 Jardine Matheson Holdings 44,000 801,326 Ireland1.2% CRH 17,909 389,745 CRH (Rights) 5,116 a 111,473 Japan21.5% Bank of Yokohama 89,000 382,368 Daiwa Securities Group 69,000 305,409 Denso 16,700 337,399 East Japan Railway 7,429 386,516 Japan Tobacco 453 1,209,794 KDDI 126 594,568 Mitsubishi 31,000 412,467 Nintendo 2,400 704,004 Nippon Telegraph & Telephone 12,100 459,574 Nissan Motor 147,500 532,879 Nissin Foods Holdings 8,300 243,754 NTT Urban Development 497 399,310 Rohm 12,800 641,295 Sawai Pharmaceutical 5,300 246,200 Secom 9,400 347,960 Seven & I Holdings 18,100 399,624 Shimamura 7,100 378,365 Shin-Etsu Chemical 7,300 358,295 Takeda Pharmaceutical 18,300 634,621 Luxembourg1.1% Millicom International Cellular 11,917 Malaysia1.0% Bursa Malaysia 19,500 27,704 Telekom Malaysia 420,100 407,373 Netherlands2.8% Koninklijke Ahold 69,131 757,743 Unilever 20,936 413,062 Norway2.1% StatoilHydro 33,037 584,521 Subsea 7 44,222 a 283,618 Peru.9% Credicorp 7,782 Singapore.9% DBS Group Holdings 67,500 South Africa1.3% Gold Fields 49,795 South Korea.6% LG Telecom 38,342 Spain1.0% Acciona 4,070 Switzerland15.4% ABB 26,346 a 367,775 Actelion 10,565 a 482,168 Bank Sarasin & Cie, Cl. B 12,500 263,002 Credit Suisse Group 12,914 393,217 Lonza Group 3,748 370,421 Nestle 25,647 866,992 Novartis 22,941 868,223 Roche Holding 10,528 1,444,675 Syngenta 3,009 606,400 Verwalt & Privat-Bank 2,136 125,161 Zurich Financial Services 4,166 659,138 Thailand1.1% Bangkok Bank 150,100 320,202 Bank of Ayudhya 497,400 122,816 United Kingdom19.5% Admiral Group 18,789 230,097 BAE Systems 149,563 717,835 BG Group 16,871 255,386 British American Tobacco 32,051 741,789 Cable & Wireless 462,506 925,755 GlaxoSmithKline 46,247 721,635 ICAP 115,494 504,190 Prudential 68,644 331,923 Royal Dutch Shell, Cl. B 22,341 490,775 Smith & Nephew 58,929 365,273 Standard Chartered 54,229 674,225 Tesco 64,163 306,941 Venture Production 39,345 451,067 Vodafone Group 820,602 1,445,302 United States.1% Credicorp 1,326 Total Investments (cost $52,856,948) 97.4% Cash and Receivables (Net) 2.6% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $52,856,948. Net unrealized depreciation on investments was $12,123,051 of which $1,221,125 related to appreciated investment securities and $13,344,176 related to depreciated investment securities. At March 31, 2009, the fund held the following foreign currency contracts: Unrealized Foreign Appreciation/ Forward Currency Currency (Depreciation ) Exchange Contracts Amounts Cost ($) Value ($) at 3/31/2009 ($) Buys: Hong Kong Dollar, Expiring 4/1/2009 1,048,522 135,279 135,282 3 Norwegian Krone, Expiring 8/14/2009 6,184,944 893,081 917,098 24,017 Proceeds ($) Sells: British Pounds, Expiring 4/1/2009 254,505 360,633 365,174 (4,541) British Pounds, Expiring 7/15/2009 648,000 943,695 930,214 13,481 British Pounds, Expiring 8/14/2009 618,000 893,081 887,378 5,703 Japanese Yen, Expiring 4/2/2009 572,880 5,927 5,788 139 Japanese Yen, Expiring 4/3/2009 4,108,113 41,788 41,502 286 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Significant Level 2 - Other Significant Unobservable Assets ($) Level 1 -Quoted Prices Observable Inputs Inputs Total Investment in S 27,059,310 13,674,587 0 Other Financial 0 43,629 0 Liabilities ($) Other Financial 0 (4,541) 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation : Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The portfolio enters into forward currency exchange contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings and to settle foreign currency transactions. When executing forward currency exchange contracts, the portfolio is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward currency exchange contracts, the portfolio would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The portfolio realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward currency exchange contracts, the portfolio would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The portfolio realizes a gain if the value of the contract increases between those dates. The portfolio is also exposed to credit risk associated with counterparty nonperformance on these forward currency exchange contracts which is typically limited to the unrealized gain on each open contract The portfolio may purchase and write (sell) put and call options in order to gain exposure to or to protect against changes in the market. As a writer of call options, the portfolio receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the portfolio would incur a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the portfolio would realize a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the portfolio receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the portfolio would incur a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the portfolio would realize a loss, if the price of the financial instrument decreases between those dates Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio March 31, 2009 (Unaudited) Common Stocks93.9% Shares Value ($) Australia1.7% Amcor 174,960 542,137 Insurance Australia Group 100,341 244,461 National Australia Bank 34,771 487,440 Brazil.8% Petroleo Brasileiro, ADR 10,380 316,279 Tele Norte Leste Participacoes, ADR 22,960 317,766 China.5% PetroChina, ADR 4,290 Finland2.9% Nokia 138,650 1,635,793 UPM-Kymmene 84,928 490,835 France11.3% BNP Paribas 7,610 314,644 Cap Gemini 12,240 393,868 Carrefour 20,610 805,046 Credit Agricole 60,417 667,206 France Telecom 35,429 807,269 Lagardere 9,280 260,583 Sanofi-Aventis 47,484 2,673,644 Total 42,230 2,099,802 Vivendi 16,810 445,001 Germany6.7% Allianz 4,110 345,435 Bayerische Motoren Werke 22,830 660,935 Daimler 13,474 341,563 Deutsche Post 58,240 627,535 Deutsche Telekom 29,500 366,462 E.ON 33,490 930,389 MTU Aero Engines Holding 8,190 191,945 Munchener Ruckversicherungs 5,510 672,032 RWE 6,717 471,289 Siemens 6,140 350,859 Greece2.1% Coca-Cola Hellenic Bottling 34,890 500,634 Public Power 58,520 1,057,398 Hong Kong2.7% BOC Hong Kong Holdings 930,500 952,411 China Mobile, ADR 9,080 395,162 Hutchison Whampoa 86,900 426,203 Johnson Electric Holdings 722,000 140,248 Yue Yuen Industrial Holdings 41,500 95,233 Italy3.3% Banco Popolare 49,630 228,148 ENI 24,385 473,659 Finmeccanica 73,466 914,579 Mediaset 123,510 550,952 Unipol Gruppo Finanziario 289,157 256,245 Japan22.9% Aeon 87,400 571,586 Astellas Pharma 13,900 428,098 Canon 13,259 386,761 Central Japan Railway 157 882,794 Chiyoda 74,700 405,276 Chuo Mitsui Trust Holdings 151,700 472,126 Daiwa House Industry 76,000 619,079 Dentsu 24,200 372,006 JS Group 44,900 502,692 Kao 15,000 294,111 KDDI 202 953,196 Matsumotokiyoshi Holdings 12,200 195,789 Mediceo Paltac Holdings 15,200 162,214 Mitsubishi Chemical Holdings 157,500 542,853 Mitsubishi Rayon 145,000 281,235 Mitsubishi UFJ Financial Group 251,200 1,234,062 Murata Manufacturing 4,200 162,381 NGK Spark Plug 59,400 506,924 Nippon Express 122,000 384,800 Nissan Motor 73,700 266,259 Nomura Holdings 101,300 510,173 Nomura Research Institute 21,600 338,258 Omron 33,600 398,752 Ricoh 24,700 297,262 Rohm 8,200 410,829 Sekisui Chemical 41,300 206,936 Shimamura 9,000 479,618 Sumitomo Mitsui Financial Group 30,000 1,058,269 Takashimaya 67,000 386,387 Takata 31,000 255,890 Takeda Pharmaceutical 11,200 388,402 Terumo 6,200 230,415 Tokyo Electron 10,000 376,693 Tokyo Gas 124,900 436,212 Toyota Motor 28,200 904,453 Yamaha Motor 41,900 377,153 Yamato Holdings 35,000 329,708 Malaysia.5% Malayan Banking 351,000 373,660 Malayan Banking (Rights) 157,950 a 21,837 Mexico.5% America Movil, ADR, Ser. L 14,130 Netherlands2.8% Aegon 46,164 179,340 Koninklijke DSM 10,170 267,738 Koninklijke Philips Electronics 20,330 299,276 Royal Dutch Shell, Cl. A 57,937 1,303,192 Russia.3% Gazprom, ADR 16,610 Singapore2.2% DBS Group Holdings 217,845 1,221,514 Oversea-Chinese Banking 123,000 391,784 South Africa.4% Nedbank Group 36,762 South Korea3.2% Hyundai Motor 7,198 291,092 KB Financial Group, ADR 14,920 a 361,810 Korea Electric Power, ADR 28,540 a 261,141 KT, ADR 37,080 511,333 Samsung Electronics 1,540 636,037 SK Telecom, ADR 21,990 339,745 Spain.2% Banco Santander 20,777 Sweden1.1% Sandvik 71,250 408,287 Svenska Cellulosa, Cl. B 52,160 396,623 Switzerland8.8% Adecco 14,700 a 459,480 Ciba Holding 3,546 a 151,397 Clariant 82,725 a 320,493 Julius Baer Holding 16,880 415,216 Nestle 51,890 1,754,131 Novartis 51,799 1,960,380 Roche Holding 7,050 967,416 UBS 54,064 a 508,201 Taiwan.9% Compal Electronics 520,711 374,594 United Microelectronics 986,000 325,837 United Kingdom18.1% Anglo American 58,031 987,528 BP 336,405 2,275,877 Centrica 270,490 883,923 Friends Provident 196,267 195,157 GlaxoSmithKline 97,658 1,523,848 HSBC Holdings 194,919 1,104,729 HSBC Holdings (Rights) 56,203 a 113,706 Old Mutual 490,950 365,603 Royal Dutch Shell, Cl. A 41,218 929,111 Tesco 199,900 956,275 Unilever 87,380 1,652,464 Vodafone Group 1,228,601 2,163,899 WPP 56,600 318,961 Total Common Stocks (cost $112,540,369) Preferred Stocks1.5% Germany Henkel & Co. (cost $1,799,496) 41,070 Other Investment3.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,350,000) 2,350,000 b Total Investments (cost $116,689,865) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $116,689,865. Net unrealized depreciation on investments was $43,344,625 of which $1,093,458 related to appreciated investment securities and $44,438,083 related to depreciated investment securities. At March 31, 2009, the fund held the following foreign currency contracts: Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 3/31/2009 ($) Buys: Euro, Expiring 4/1/2009 22,097 29,086 29,358 272 Euro, Expiring 4/2/2009 25,863 34,403 34,362 (41) British Pounds, Expiring 4/2/2009 119,347 170,511 171,244 733 Sells: Proceeds ($) Hong Kong Dollar, Expiring 4/1/2009 93,731 12,095 12,094 1 Japanese Yen, Expiring 4/1/2009 27,299,831 281,848 275,797 6,051 Gross Unrealized Appreciation 7,057 Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 49,832,937 23,512,303 0 Other Financial Instruments+ 0 7,057 0 Liabilities ($) Other Financial Instruments+ 0 (41) 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The portfolio enters into forward currency exchange contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings and to settle foreign currency transactions. When executing forward currency exchange contracts, the portfolio is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward currency exchange contracts, the portfolio would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The portfolio realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward currency exchange contracts, the portfolio would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The portfolio realizes a gain if the value of the contract increases between those dates. The portfolio is also exposed to credit risk associated with counterparty nonperformance on these forward currency exchange contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Money Market Portfolio March 31, 2009 (Unaudited) Negotiable Bank Certificates of Deposit3.0% Principal Amount ($) Value ($) State Street Bank and Trust Co. 0.55%, 4/14/09 (cost $10,000,000) 10,000,000 Commercial Paper60.3% Abbey National North America LLC 0.25%, 4/1/09 13,000,000 13,000,000 Alpine Securitization Corp. 0.50%, 4/27/09 7,000,000 a 6,997,472 BNP Paribas Finance Inc. 0.98%, 5/12/09 10,000,000 9,988,862 CAFCO LLC 0.40%, 4/6/09 12,000,000 a 11,999,333 Calyon NA Inc. 1.20%, 5/4/09 4,000,000 3,995,600 Cancara Asset Securitisation Ltd. 1.05%, 5/14/09 13,000,000 a 12,983,696 CHARTA LLC 1.10%, 6/4/09 10,000,000 a 9,980,445 CIESCO LLC 0.80%, 4/24/09 11,000,000 a 10,994,378 CRC Funding LLC 0.80%, 4/24/09 11,000,000 a 10,994,378 Danske Corp., Inc. 1.05%, 6/9/09 10,000,000 a 9,979,875 Gemini Securitization Corp., LLC 0.75%, 4/27/09 10,000,000 a 9,994,583 General Electric Capital Services Inc. 1.00%, 5/8/09 5,000,000 4,994,861 Gotham Funding Corp. 0.70%, 4/27/09 3,000,000 a 2,998,483 Govco Inc. 1.10%, 5/20/09 10,000,000 a 9,985,028 ING (US) Funding LLC 1.14%, 5/5/09 10,000,000 9,989,233 Nordea North America Inc. 0.96%, 5/7/09 12,000,000 11,988,480 Sanpaolo IMI U.S. Financial Co. 0.98%, 5/4/09 10,000,000 9,991,017 Societe Generale N.A. Inc. 0.86%, 5/18/09 10,000,000 9,988,772 Surrey Funding Corp. 0.80%, 6/12/09 10,000,000 a 9,984,000 Thames Asset Global Securitization No. 1 Inc. 0.85%, 4/17/09 10,000,000 a 9,996,222 UBS Finance Delaware LLC 0.22%, 4/1/09 13,000,000 13,000,000 Total Commercial Paper (cost $203,824,718) Corporate Note1.5% General Electric Capital Corp. 0.56%, 4/24/09 (cost $5,000,000) 5,000,000 b U.S. Government Agency7.4% Federal Home Loan Mortgage Corp. 0.43%, 9/30/09 (cost $24,945,653) 25,000,000 c Repurchase Agreements27.8% Banc of America Securities LLC 0.12%, dated 3/31/09, due 4/1/09 in the amount of $40,000,133 (fully collateralized by $4,960,000 Federal Home Loan Bank, 0.96%, due 9/24/10, value $4,966,845, $22,955,000 Federal Home Loan Mortgage Corp., 0%-4%, due 2/19/13-7/11/22, value $21,242,492, $6,169,000 Federal National Mortgage Association, Strips, due 5/15/18, value $4,319,595 and $17,236,000 Resolution Funding Corp., Strips, due 7/15/12-4/15/30, value $10,274,329) 40,000,000 40,000,000 Barclays Financial LLC 0.20%, dated 3/31/09, due 4/1/09 in the amount of $9,000,050 (fully collateralized by $9,180,000 Federal Home Loan Mortgage Corp., 1.06%, due 7/14/10, value $9,180,000) 9,000,000 9,000,000 Deutsche Bank Securities 0.19%, dated 3/31/09, due 4/1/09 in the amount of $45,000,238 (fully collateralized by $43,571,000 Federal National Mortgage Association, 2.50%-3.875%, due 4/9/10-7/12/13, value $44,727,480 and $949,000 Tennessee Valley Authority, 6.75%, due 11/1/25, value $1,172,760) 45,000,000 45,000,000 Total Repurchase Agreements (cost $94,000,000) Total Investments (cost $337,770,371) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2009, these securities amounted to $116,887,893 or 34.6% of net assets. b Variable rate securityinterest rate subject to periodic change. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At March 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 337,770,371 Level 3 - Significant Unobservable Inputs 0 Total 337,770,371 It is the portfolios policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolios investments. The portfolio may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the portfolios agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the portfolios custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the portfolio will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the portfolio maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes121.1% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.4% L-3 Communications, Gtd. Notes, Ser. B 6.38 10/15/15 340,000 322,150 Raytheon, Sr. Unscd. Notes 5.50 11/15/12 210,000 220,861 Agriculture.2% Altria Group, Gtd. Notes 9.70 11/10/18 280,000 Asset-Backed Ctfs./Auto Receivables4.2% Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 4.47 1/12/12 392,047 380,351 Americredit Automobile Receivables Trust, Ser. 2005-DA, Cl. A3 4.87 12/6/10 120,170 119,379 Americredit Automobile Receivables Trust, Ser. 2006-BG, Cl. A3 5.21 10/6/11 484,695 477,143 Americredit Automobile Receivables Trust, Ser. 2006-RM, Cl. A2 5.42 8/8/11 558,098 541,706 Americredit Prime Automobile Receivables Trust, Ser. 2007-2M, Cl. A2B 0.91 11/8/10 32,245 a 32,072 Americredit Prime Automobile Receivables Trust, Ser. 2007-1, Cl. E 6.96 3/8/16 250,166 b 100,066 Capital Auto receivables Asset Trust, Ser. 2007-3, Cl. A3A 5.02 9/15/11 214,476 214,873 Capital One Auto Finance Trust, Ser. 2007-A, Cl. A3B 0.56 8/15/11 242,109 a 233,210 Capital One Auto Finance Trust, Ser. 2007-B, Cl. A3B 0.56 4/15/12 389,539 a 372,831 Capital One Auto Finance Trust, Ser. 2006-C, Cl. A3A 5.07 7/15/11 214,480 210,060 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 807,695 752,838 Ford Credit Auto Owner Trust, Ser. 2005-C, Cl. C 4.72 2/15/11 240,000 232,908 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 215,000 150,017 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 250,000 b 146,297 Honda Auto Receivables Owner Trust, Ser. 2008-1, Cl. A2 3.77 9/20/10 157,602 158,310 Household Automotive Trust, Ser. 2005-3, Cl. A4 4.94 11/19/12 200,000 196,558 Hyundai Auto Receivables Trust, Ser. 2007-A, Cl. A3A 5.04 1/17/12 259,622 263,930 Triad Auto Receivables Owner Trust, Ser. 2006-A, Cl. A3 4.77 1/12/11 123,464 123,192 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 610,000 257,664 WFS Financial Owner Trust, Ser. 2005-2, Cl. B 4.57 11/19/12 272,102 271,239 Asset-Backed Ctfs./Home Equity Loans2.1% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 480,638 a 377,657 Citicorp Residential Mortgage Securities, Ser. 2006-2, Cl. A2 5.56 9/25/36 703,590 a 678,713 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 390,000 a 354,101 GSAA Home Equity Trust, Ser. 2006-7, Cl. AV1 0.60 3/25/46 91,014 a 85,344 JP Morgan Mortgage Acquisition, Ser. 2007-HE1, Cl. AF1 0.62 3/25/47 549,893 a 405,089 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.65 1/25/36 142,960 a 133,568 Ownit Mortgage Loan Asset-Backed Certificates, Ser. 2005-5, Cl. A2B 0.81 10/25/36 389,297 a 265,155 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.78 11/25/35 393,171 a 325,356 Asset-Backed Ctfs./Manufactured Housing.1% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 136,467 Automotive, Trucks & Parts.2% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 335,000 Banks4.2% Barclays Bank, Jr. Sub. Bonds 5.93 9/29/49 460,000 a,b 154,459 Barclays Bank, Sub. Bonds 7.70 4/29/49 430,000 a,b 189,200 M & I Marshall & Ilsley Bank, Sub. Notes, Ser. BN 1.54 12/4/12 1,750,000 a 1,309,072 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 190,000 178,870 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 275,000 a 203,663 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 620,000 596,683 NB Capital Trust IV, Bank Gtd. Cap. Secs. 8.25 4/15/27 620,000 269,397 Royal Bank of Scotland Group, Jr. Sub. Bonds 6.99 10/29/49 550,000 a,b 242,294 Sovereign Bancorp, Sr. Unscd. Notes 1.46 3/23/10 370,000 a 338,083 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 525,000 a 494,161 Sumitomo Mitsui Banking, Sub. Notes EUR 4.38 7/29/49 210,000 a,c 154,207 Sumitomo Mitsui Banking, Sub. Notes 5.63 7/29/49 255,000 a,b 161,731 SunTrust Preferred Capital I, Bank Gtd. Notes 5.85 12/31/49 435,000 a 108,797 Wells Fargo & Co., Sub. Notes 6.38 8/1/11 290,000 284,763 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 985,000 a 469,499 Building & Construction.2% Masco, Sr. Unscd. Notes 1.63 3/12/10 240,000 a Chemicals.6% E.I. Du Pont De Nemours, Sr. Notes 5.75 3/15/19 310,000 d 305,008 Lubrizol, Gtd. Notes 4.63 10/1/09 445,000 447,590 Commercial & Professional Services.9% Aramark, Gtd. Notes 8.50 2/1/15 328,000 d 303,400 ERAC USA Finance, Notes 1.42 4/30/09 110,000 a,b 109,199 ERAC USA Finance, Bonds 5.60 5/1/15 310,000 b 202,941 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 500,000 b 322,418 ERAC USA Finance, Notes 7.95 12/15/09 210,000 b 199,600 Commercial Mortgage Pass-Through Ctfs.7.3% Banc of America Commercial Mortgage, Ser. 2002-2, Cl. A3 5.12 7/11/43 190,000 179,152 Bayview Commercial Asset Trust, Ser. 2006-SP1, Cl. A1 0.79 4/25/36 57,113 a,b 36,838 Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 0.88 4/25/34 123,460 a,b 85,002 Bayview Commercial Asset Trust, Ser. 2006-2A, Cl. B2 1.99 7/25/36 337,412 a,b 125,791 Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B2 2.22 4/25/36 79,696 a,b 29,515 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B3 3.52 11/25/35 84,893 a,b 35,249 Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. B3 4.02 1/25/36 61,573 a,b 12,315 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T28, Cl. A4 5.74 9/11/42 650,000 a 491,232 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.88 9/11/38 430,000 a 371,350 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.75 5/15/23 418,266 a,b 330,283 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 950,000 b 874,000 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 190,000 b 168,150 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 505,000 b 439,350 Crown Castle Towers, Ser. 2005-1A, Cl. D 5.61 6/15/35 240,000 b 220,800 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 350,000 b 308,000 Global Signal Trust, Ser. 2006-1, Cl. C 5.71 2/15/36 350,000 b 320,250 Global Signal Trust, Ser. 2006-1, Cl. D 6.05 2/15/36 340,000 b 312,800 Global Signal Trust, Ser. 2006-1, Cl. E 6.50 2/15/36 170,000 b 156,400 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.77 3/6/20 1,065,000 a,b 709,662 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.96 3/6/20 395,000 a,b 263,048 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.57 3/6/20 225,000 a,b 141,069 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 725,000 666,463 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. A3 5.87 9/15/45 495,000 a 348,284 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.39 11/12/37 165,000 a 152,792 Merrill Lynch Mortgage Trust, Ser. 2002-MW1, Cl. A3 5.40 7/12/34 534,453 532,704 Morgan Stanley Capital I, Ser. 2005-HQ5, Cl. A2 4.81 1/14/42 448,807 445,481 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/42 360,000 a 272,497 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 135,000 b 118,800 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.09 8/15/39 325,000 a 268,969 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 355,577 342,816 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C19, Cl. A5 4.66 5/15/44 300,000 243,937 Diversified Financial Services5.5% American Express Credit, Sr. Unscd. Notes 0.59 11/9/09 315,000 a 305,717 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 233,000 a 117,206 Amvescap, Gtd. Notes 5.38 2/27/13 250,000 180,946 Boeing Capital, Sr. Unscd. Notes 7.38 9/27/10 490,000 520,494 Capmark Financial Group, Gtd. Notes 7.88 5/10/12 550,000 a 109,025 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 390,000 357,322 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 680,000 597,948 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 85,000 73,489 Countrywide Home Loans, Gtd. Notes 4.13 9/15/09 210,000 207,541 Credit Suisse Guernsey, Jr. Sub. Notes 5.86 5/29/49 481,000 a 178,470 Fresenius US Finance II, Sr. Unscd. Notes 9.00 7/15/15 40,000 b 41,800 General Electric Capital, Sr. Unscd. Notes 1.23 10/21/10 945,000 a 864,202 Goldman Sachs Capital II, Gtd. Bonds 5.79 12/29/49 315,000 a 131,223 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 195,000 152,123 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 350,000 237,294 HSBC Finance Capital Trust IX, Gtd. Notes 5.91 11/30/35 625,000 a 125,219 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 440,000 242,235 John Deere Capital, Sr. Unscd. Notes 1.30 9/1/09 310,000 a 307,650 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 535,000 541,310 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 445,000 437,749 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 740,000 438,782 MUFG Capital Finance 1, Bank Gtd. Bonds 6.35 7/29/49 250,000 a 167,720 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 430,000 b 374,185 Windsor Financing, Sr. Scd. Notes 5.88 7/15/17 97,388 b 86,245 Electric Utilities6.4% AES, Sr. Unscd. Notes 7.75 10/15/15 285,000 250,088 AES, Sr. Unscd. Notes 8.00 10/15/17 270,000 232,875 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 500,000 444,925 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 388,674 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 230,000 228,241 Consumers Energy, First Mortgage Bonds, Ser. O 5.00 2/15/12 655,000 652,320 Edison Mission Energy, Sr. Unscd. Notes 7.50 6/15/13 55,000 43,725 Electricite De France, Notes 6.95 1/26/39 335,000 b 333,076 Enel Finance International, Gtd. Notes 5.70 1/15/13 185,000 b 187,155 Enel Finance International, Gtd. Bonds 6.25 9/15/17 645,000 b 585,380 Energy Future Holdings, Gtd. Notes 10.88 11/1/17 850,000 552,500 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 245,000 245,368 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 950,000 1,010,227 National Grid, Sr. Unscd. Notes 6.30 8/1/16 605,000 589,018 Nevada Power, Mortgage Notes 6.50 8/1/18 305,000 292,411 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 224,329 NiSource Finance, Gtd. Notes 1.82 11/23/09 260,000 a 248,103 NiSource Finance, Gtd. Notes 5.25 9/15/17 375,000 279,976 Ohio Power, Sr. Unscd. Notes 1.61 4/5/10 390,000 a 381,022 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 50,000 49,695 Pacific Gas & Electric, Sr. Unscd. Notes 6.35 2/15/38 260,000 261,867 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 110,048 Southern, Sr. Unscd. Notes, Ser. A 5.30 1/15/12 290,000 d 302,515 Environmental Control.4% Allied Waste North America, Sr. Unscd. Notes, Ser. B 7.13 5/15/16 115,000 107,383 USA Waste Services, Sr. Unscd. Notes 7.00 7/15/28 210,000 186,775 Waste Management, Gtd. Notes 7.38 5/15/29 200,000 182,115 Food & Beverages3.9% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 635,000 b 624,792 Bottling Group, Sr. Unscd. Notes 5.13 1/15/19 325,000 327,716 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 690,000 674,475 Coca-Cola, Sr. Unscd. Notes 4.88 3/15/19 295,000 298,699 Diageo Capital, Gtd. Notes 7.38 1/15/14 445,000 489,422 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 100,000 105,440 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 755,000 757,984 Kroger, Gtd. Notes 6.15 1/15/20 410,000 406,296 Safeway, Sr. Unscd. Notes 6.35 8/15/17 410,000 420,853 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 257,000 248,005 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 293,000 290,070 SUPERVALU, Sr. Unscd. Bonds 7.50 5/15/12 125,000 123,438 SUPERVALU, Sr. Unscd. Bonds 7.50 11/15/14 35,000 34,344 Foreign/Governmental.9% Brazilian Government, Unsub. Bonds BRL 12.50 1/5/16 750,000 c,d 339,476 Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 505,000 506,263 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 326,000 d 320,458 Health Care1.7% Abbott Laboratories, Sr. Unscd. Notes 6.00 4/1/39 320,000 319,292 Ace INA Holdings, Gtd. Notes 5.80 3/15/18 255,000 230,758 American Home Products, Sr. Unscd. Notes 6.95 3/15/11 325,000 a 346,337 Community Health Systems, Gtd. Notes 8.88 7/15/15 205,000 194,750 Coventry Health Care, Sr. Unscd. Notes 5.95 3/15/17 225,000 143,455 Davita, Gtd. Notes 6.63 3/15/13 335,000 326,625 Novartis Securities Investment, Gtd. Notes 5.13 2/10/19 230,000 233,974 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 255,000 240,100 Wellpoint, Notes 7.00 2/15/19 90,000 90,207 Machinery.2% Atlas Copco, Sr. Unscd. Bonds 5.60 5/22/17 260,000 b Manufacturing-Diversified.4% Honeywell International, Sr. Unscd. Notes 5.00 2/15/19 485,000 Media3.5% BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 300,000 b 214,527 Comcast, Gtd. Notes 5.50 3/15/11 530,000 537,867 Comcast, Gtd. Notes 6.30 11/15/17 425,000 414,211 Cox Communications, Notes 6.25 6/1/18 405,000 b 360,379 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 25,000 b 24,750 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 310,000 b 299,925 Echostar DBS, Gtd. Notes 7.75 5/31/15 390,000 360,750 News America Holdings, Gtd. Debs. 7.70 10/30/25 425,000 373,352 News America, Gtd. Notes 6.15 3/1/37 460,000 336,315 News America, Gtd. Notes 6.65 11/15/37 355,000 266,723 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 670,000 632,320 Time Warner Cable, Gtd. Notes 6.75 7/1/18 535,000 503,047 Mining.5% Alcoa, Sr. Unscd. Notes 6.00 7/15/13 130,000 103,854 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 155,000 157,323 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 395,000 354,527 Office Services & Supplies.1% Staples, Sr. Unscd. Notes 9.75 1/15/14 120,000 Oil & Gas1.0% Amerada Hess, Sr. Unscd. Notes 6.65 8/15/11 470,000 479,690 Chesapeake Energy, Gtd. Notes 7.50 6/15/14 90,000 81,675 Marathon Oil, Sr. Notes 7.50 2/15/19 175,000 176,615 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 450,000 338,782 Valero Energy, Sr. Unscd. Notes 9.38 3/15/19 155,000 160,276 Packaging & Containers.7% Ball, Gtd. Notes 6.63 3/15/18 200,000 195,000 Ball, Gtd. Notes 6.88 12/15/12 120,000 121,800 Crown Americas, Gtd. Notes 7.63 11/15/13 325,000 327,844 Owens Brockway Glass Container, Gtd. Notes 6.75 12/1/14 250,000 241,250 Paper & Paper Related.1% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 110,000 b Pipelines.5% El Paso, Sr. Unscd. Notes 8.25 2/15/16 350,000 329,000 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 330,000 327,257 Property & Casualty Insurance2.0% Jackson National Life Global Funding, Sr. Scd. Notes 5.38 5/8/13 270,000 b 231,640 Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 305,000 210,450 Lincoln National, Sr. Unscd. Notes 1.41 3/12/10 425,000 a 398,792 Lincoln National, Jr. Sub. Bonds 6.05 4/20/67 1,050,000 a 241,367 MetLife, Sr. Unscd. Notes 5.00 6/15/15 1,050,000 865,011 Nippon Life Insurance, Notes 4.88 8/9/10 475,000 b 448,941 Willis North America, Gtd. Notes 6.20 3/28/17 155,000 108,798 Real Estate Investment Trusts3.3% Arden Realty, Sr. Unscd. Notes 5.25 3/1/15 350,000 315,827 Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 470,000 337,844 Commercial Net Realty, Sr. Unscd. Notes 6.15 12/15/15 210,000 150,409 Duke Realty, Sr. Unscd. Notes 5.88 8/15/12 450,000 d 342,297 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 325,000 240,078 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 100,000 83,377 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 475,000 354,837 HRPT Properties Trust, Sr. Unscd. Notes 1.92 3/16/11 238,000 a 182,903 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 185,000 119,678 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 225,000 211,757 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 400,000 332,056 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 400,000 d 268,383 Prologis, Sr. Unscd. Notes 6.63 5/15/18 435,000 220,805 Regency Centers, Gtd. Notes 5.25 8/1/15 78,000 51,669 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 80,641 Simon Property Group, Sr. Unscd. Notes 5.00 3/1/12 354,000 301,529 Simon Property Group, Sr. Unscd. Notes 5.75 5/1/12 150,000 129,836 WEA Finance, Sr. Notes 7.13 4/15/18 435,000 b 340,379 Residential Mortgage Pass-Through Ctfs..6% ChaseFlex Trust, Ser. 2006-2, Cl. A1A 5.59 9/25/36 55,506 a 54,548 Citigroup Mortgage Loan Trust, Ser. 2005-WF2, Cl. AF7 5.25 8/25/35 926,336 a 535,903 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.87 5/25/36 236,591 a 161,785 State/Territory General Obligations2.3% Clark County GO (Bond Bank) (Insured; MBIA, Inc.) 5.25 12/1/12 105,000 e 119,497 Clark County School District, GO, Ser. F (Insured: FSA) 5.50 12/15/11 110,000 e 122,808 Clark County School District, GO, Ser. F (Insured; FSA) 5.50 12/15/11 75,000 e 83,733 Cypress-Fairbanks Independent School District, GO, Ser. A (Schoolhouse) (Insured; PSF-GTD) 5.25 2/15/10 95,000 e 98,897 Delaware Housing Authority, SFMR D-2, Revenue Bonds 5.80 7/1/16 340,000 351,587 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 400,000 240,020 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 1,390,000 813,150 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 670,000 481,918 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 725,000 391,428 Williamson County, GO, Ser. A (Insured; FSA) 6.00 8/15/10 75,000 e 80,557 Telecommunications3.2% AT & T, Sr. Unscd. Notes 5.60 5/15/18 355,000 346,060 AT & T, Gtd. Notes 7.30 11/15/11 440,000 a,d 473,066 Cisco Systems, Notes 5.90 2/15/39 350,000 322,660 KPN, Sr. Unscd. Notes 8.00 10/1/10 115,000 119,016 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 240,000 202,624 Telecom Italia Capital, Gtd. Notes 7.72 6/4/38 180,000 150,095 Telefonica Emisiones, Gtd. Notes 1.59 6/19/09 250,000 a 249,131 Time Warner Cable, Gtd. Notes 5.85 5/1/17 440,000 395,072 Time Warner, Gtd. Notes 5.88 11/15/16 900,000 853,055 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 250,000 244,238 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 645,000 b 646,215 Textiles & Apparel.3% Mohawk Industries, Sr. Unscd. Notes 6.25 1/15/11 400,000 a Transportation.3% Canadian National Railway, Notes 5.55 3/1/19 335,000 344,995 Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 85,000 84,617 U.S. Government Agencies/Mortgage-Backed47.0% Federal Home Loan Mortgage Corp.: 4.00% 1,995,000 f,g 1,997,494 4.50% 6,490,000 f,g 6,625,888 5.00% 420,000 f,g 435,422 5.50% 3,250,000 f,g 3,372,382 3.50%, 9/1/10 122,215 g 121,821 5.00%, 12/1/35 - 6/1/37 2,794,377 g 2,889,697 Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 525,868 g,h 522,886 Multiclass Mortgage Participation Ctfs. (Interest Only), Ser. 2764, Cl. IT, 5.00%, 6/15/27 6,562,927 g,h 313,781 Federal National Mortgage Association: 4.00% 5,980,000 f,g 6,011,772 4.50% 5,250,000 f,g 5,366,487 5.00% 7,075,000 f,g 7,306,519 4.00%, 5/1/10 533,391 g 543,371 5.00%, 11/1/20 - 2/1/39 5,158,861 g 5,359,827 5.50%, 9/1/34 - 6/1/38 3,298,656 g 3,428,129 6.00%, 9/1/22 - 11/1/37 6,832,668 g 7,152,979 7.00%, 6/1/29 - 9/1/29 90,973 g 98,304 Government National Mortgage Association I: 5.50%, 4/15/33 - 3/15/34 2,283,589 2,386,918 Ser. 2007-46, Cl. A, 3.14%, 11/16/29 381,815 381,782 Ser. 2005-90, Cl. A, 3.76%, 9/16/28 622,390 628,019 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 429,628 435,146 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 723,573 733,054 Ser. 2006-55, Cl. A, 4.25%, 7/16/29 788,997 802,135 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 461,603 468,742 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 833,942 843,693 Government National Mortgage Association II 7.00%, 9/20/28 - 7/20/29 14,331 15,343 U.S. Government Securities15.8% U.S. Treasury Bonds 4.50%, 2/15/36 3,048,000 3,512,823 U.S. Treasury Notes: 2.50%, 3/31/13 1,669,000 1,744,107 4.63%, 8/31/11 1,363,000 1,484,393 4.75%, 8/15/17 1,930,000 d 2,258,102 4.88%, 4/30/11 1,247,000 d 1,351,729 4.88%, 5/31/11 7,345,000 7,987,695 U.S. Treasury Strip 0.00%, 2/15/36 3,115,000 1,166,427 Waste Management.1% Allied Waste North America, Sr. Unscd. Notes 7.25 3/15/15 165,000 Total Bonds and Notes (cost $162,965,142) 150,107,687 Face Amount Covered by Options.0% Contracts ($) Value ($) Call Options U.S. Treasury Bond Futures, May 2009 @128 (cost $30,030) 1,000,000 i Principal Short-Term Investments1.6% Amount ($) Value ($) U.S. Treasury Bills; 0.01%, 4/9/09 1,600,000 1,599,966 0.24%, 5/7/09 425,000 j 424,938 Total Short-Term Investments (cost $2,024,895) Other Investment1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,562,000) 1,562,000 k Investment of Cash Collateral for Securities Loaned3.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,420,771) 4,420,771 k Total Investments (cost $171,002,838) 127.6% Liabilities, Less Cash and Receivables (27.6%) Net Assets 100.0% FSAFinancial Security Assurance GOGeneral Obligation MBIAMunicipal Bond Investors Assurance Insurance Corporation PSF-GTDPermanent School Fund Guaranteed SFMRSingle Family Mortgage Revenue a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2009, these securities amounted to $11,653,588 or 9.4% of net assets. c Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real EUREuro d All or a portion of these securities are on loan. At March 31, 2009, the total market value of the portfolio's securities on loan is $4,267,870 and the total market value of the collateral held by the portfolio is $4,420,771. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Purchased on a forward commitment basis. g On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. h Notional face amount shown. i Non-income producing security. j All or partially held by a broker as collateral for open financial futures positions. k Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $171,002,838. Net unrealized depreciation on investments was $12,970,395 of which $2,061,118 related to appreciated investment securities and $15,031,513 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES Dreyfus Variable-Quality Bond Portfolio March 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 3/31/2009 ($) Financial Futures Long British Long Gilt 16 2,828,594 June 2009 15,380 U.S. Treasury Bonds 16 2,075,250 June 2009 74,109 Euro Bond 10 year Notes 26 4,298,271 June 2009 5,029 Financial Futures Short U.S. Treasury 2 year Notes 41 (8,933,515) June 2009 (44,203) U.S. Treasury 5 year Notes 5 (593,828) June 2009 (7,969) U.S. Treasury 10 year Notes 47 (5,831,672) June 2009 (50,656) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN March 31, 2009 (Unaudited) Face Amount Covered by Contracts Contracts ($) Value ($) Call Options: Federal National Mortgage Corp., April 2009 @ 100.148 505 504,500 a,b (148,858) Federal National Mortgage Corp., April 2009 @ 100.718 555 555,000 a,b (132,800) U.S. Treasury 10 Year Notes, April 2009 @ 126 200 200,000 a (7,500) U.S. Treasury Bonds, May 2009 @ 131 100 100,000 a (22,344) Put Options: Federal National Mortgage Corp., April 2009 @ 100.148 505 504,500 a,b (267) Federal National Mortgage Corp., April 2009 @ 100.718 555 555,000 a,b (988) U.S. Treasury 10 Year Notes, April 2009 @ 121 200 200,000 a (4,375) U.S. Treasury Bond, May 2009 @ 123 100 100,000 a (7,969) (Premiums received $203,900) Gross Unrealized Depreciation (325,101) LIBOR-BBA- London Interbank Offered Rate British Bankers' Association a Non-income producing security. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At March 31, 2009, the fund held the following forward foreign currency exchange contracts: (Unaudited) Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 3/31/2009 ($) Purchases: Norwegian Krone, expiring 4/24/2009 6,060,000 957,340 900,662 (56,678) Sweedish Krona, expiring 4/24/2009 7,580,000 951,604 922,035 (29,569) Sales: Brazilian Real, expiring 4/24/2009 220,000 93,478 94,283 (805) Brazilian Real, expiring 4/24/2009 255,000 112,982 109,282 3,700 Brazilian Real, expiring 4/24/2009 275,000 121,870 117,854 4,016 Euro, expiring 4/24/2009 170,000 217,398 225,848 (8,450) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 5,982,771 152,132,591 0 Other Financial Instruments+ 132,799 7,716 0 Liabilities ($) Other Financial Instruments+ (427,929) (95,502) 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swap transactions and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolios securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, not valued by a pricing service approved by the Board of Trustees, or determined by the portfolio not to reflect accurately fair value are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid prices and asked prices. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuers and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy, that at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan will be maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio will be entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio would bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. A mortgage dollar roll transaction involves a sale by the portfolio of mortgage related securities that it holds with an agreement by the portfolio to repurchase similar securities at an agreed upon price and date. The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. The portfolio may invest in financial futures contracts in order to gain exposure to or protect against changes in the market. The portfolio is exposed to market risk as a result of changes in the value of the underlying financial instruments. Investments in financial futures require the portfolio to mark to market on a daily basis, which reflects the change in market value of the contracts at the close of each days trading. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses. When the contracts are closed, the portfolio recognizes a realized gain or loss. These investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. As a writer of call options, the portfolio receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the portfolio would incur a gain, to the extent of the premium if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the portfolio would realize a loss if the price of the financial instrument increases between those dates. As a writer of put options, the portfolio receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the portfolio would incur a gain, to the extent of the premium if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the portfolio would realize a loss if the price of the financial instrument decreases between those dates. The portfolio may enter into forward currency exchange contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings and to settle foreign currency transactions. When executing forward currency exchange contracts, the portfolio is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward currency exchange contracts, the portfolio would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The portfolio realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward currency exchange contracts, the portfolio would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The portfolio realizes a gain if the value of the contract increases between those dates. The portfolio is also exposed to credit risk associated with counterparty nonperformance on these forward currency exchange contracts which is typically limited to the unrealized gain on each open contract. The portfolio may enter into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The portfolio accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) of swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Fluctuations in the value of swap contracts are recorded as a component of net change in unrealized appreciation (depreciation) on investments. Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. For those credit default swaps in which the fund is receiving a fixed rate, the fund is providing credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. The portfolio may enter into interest rate swaps which involve the exchange of commitments to pay and receive interest based on a notional principal amount. Total return swaps involve commitments to pay interest in exchange for a market-linked return based on a national amount. To the extent the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the portfolio will receive a payment from or make a payment to the counterparty, respectively. Risks may arise upon entering into these agreements from the potential inability of the counterparties to meet the terms of the agreement and are generally limited to the amount of net payments to be received, if any, at the date of default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 By: /s/ James Windels James Windels Treasurer Date: May 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
